             Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
                                                             1       )   Case No. 20-32519 (DRJ)
    NEIMAN MARCUS GROUP LTD LLC, et al.,
                                                                     )
                              Debtors.                               )   (Joint Administration Requested)
                                                                     )
                                                                     )   Re: Docket No. __

                       ORDER (I) AUTHORIZING THE
                  DEBTORS TO FILE A CONSOLIDATED LIST
             OF CREDITORS AND A CONSOLIDATED LIST OF THE 50
           LARGEST UNSECURED CREDITORS, (II) AUTHORIZING THE
          DEBTORS TO REDACT CERTAIN PERSONAL IDENTIFICATION
          INFORMATION, (III) APPROVING THE FORM AND MANNER OF
      NOTIFYING CREDITORS OF THE COMMENCEMENT OF THE CHAPTER 11
     CASES AND OTHER INFORMATION, AND (IV) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) authorizing the Debtors to file

a consolidated creditor matrix and list of the 50 largest general unsecured creditors in lieu of

submitting separate mailing matrices and creditor lists for each Debtor, (b) authorizing the Debtors

to redact certain personal identification information, (c) approving the form and manner of notice

of commencement of these chapter 11 cases and the scheduling of the meeting of creditors under


1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
      (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC
      (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage
      Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust
      (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664);
      NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
      Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group
      LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’
      service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
       Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 2 of 7




section 341 of the Bankruptcy Code, and (d) granting related relief, all as more fully set forth in

the Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and this Court having found that this is a core proceeding pursuant

to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of

the United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and

no other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors are authorized to file a single consolidated Creditor Matrix for all of

these chapter 11 cases.

       3.      The Debtors are authorized to file a consolidated Top 50 List.

       4.      The Debtors are authorized to redact (a) the home addresses of individuals listed

on the Creditor Matrix, Schedules and Statements, or other documents filed with the Court and

(b) names and address information in respect of individuals protected by the GDPR. The Debtors

shall provide an unredacted version of the Creditor Matrix, Schedules and Statements, and any




                                                 2
       Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 3 of 7




other filings redacted pursuant to this Order to (x) the Court, the U.S. Trustee, and counsel to an

official committee of unsecured creditors appointed in these chapter 11 cases (if any), and (y) upon

a request to the Debtors (email is sufficient) or to the Court that is reasonably related to these

chapter 11 cases, any party in interest, subject to the restrictions of the CCPA / GDPR; provided

that any receiving party shall not transfer or otherwise provide such unredacted document to any

person or entity not party to the request. The Debtors shall inform the U.S. Trustee promptly after

denying any request for an unredacted document pursuant to this Order.

       5.      The Debtors are authorized to serve the Notice of Commencement, substantially in

the form attached hereto as Exhibit 1, on the Creditor Matrix.          Service of the Notice of

Commencement shall be deemed adequate and sufficient notice of: (a) the commencement of

these chapter 11 cases; and (b) the scheduling of the meeting of creditors under section 341 of the

Bankruptcy Code.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 4 of 7




                            Exhibit 1

                     Notice of Commencement
                 Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 5 of 7

 Information to identify the case:

 Debtor:        Neiman Marcus Group LTD LLC, et al                                        EIN:    XX-XXXXXXX
                Name


 United States Bankruptcy Court for the Southern District of Texas
                                                                     Date case filed for Chapter 11:
 Case Number:      20-32519 (DRJ)                                    May 7, 2020

Official Form 309F (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                           12/17


For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information
about the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may
not take action to collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors
cannot sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand
repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice.
(See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office
at the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
A form to open an account on the bankruptcy court’s electronic case filing system may be obtained at:
http://www.txs.uscourts.gov/sites/txs/files/CRECFform.pdf.
 The staff of the bankruptcy clerk’s office cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.
Debtors’ full name: See chart below.
    List of Jointly Administered Cases

      NO.                   DEBTOR                               Prior Names                     CASE NO.              EIN #
                                                             Neiman Marcus, Inc.;
      1     Neiman Marcus Group LTD LLC                                                          20-32519         XX-XXXXXXX
                                                         Neiman Marcus Group LTD Inc.
      2     Bergdorf Goodman Inc.                                                                20-32513         XX-XXXXXXX
      3     Bergdorf Graphics, Inc.                                                              20-32510         XX-XXXXXXX
      4     BG Productions, Inc.                                                                 20-32509         XX-XXXXXXX
      5     Mariposa Borrower, Inc.                                                              20-32518         XX-XXXXXXX
      6     Mariposa Intermediate Holdings LLC                                                   20-32520         XX-XXXXXXX
      7     NEMA Beverage Corporation                                                            20-32497         XX-XXXXXXX
      8     NEMA Beverage Holding Corporation                                                    20-32498         XX-XXXXXXX
      9     NEMA Beverage Parent Corporation                                                     20-32499         XX-XXXXXXX
      10    NM Bermuda, LLC                                                                      20-32507         XX-XXXXXXX
      11    NM Financial Services, Inc.                                                          20-32512         XX-XXXXXXX
      12    NM Nevada Trust                                                                      20-32511         XX-XXXXXXX
      13    NMG California Salon LLC                                                             20-32502         XX-XXXXXXX
      14    NMG Florida Salon LLC                                                                20-32501         XX-XXXXXXX
      15    NMG Global Mobility, Inc.                                                            20-32506         XX-XXXXXXX
      16    NMG Notes PropCo LLC                                                                 20-32515         XX-XXXXXXX
      17    NMG Salon Holdings LLC                                                               20-32504         XX-XXXXXXX
      18    NMG Salons LLC                                                                       20-32503         XX-XXXXXXX
      19    NMG Term Loan PropCo LLC                                                             20-32514         XX-XXXXXXX
      20    NMG Texas Salon LLC                                                                  20-32500         XX-XXXXXXX
    Official Form 309F (For Corporations or Partnerships)                                   Notice of Chapter 11 Bankruptcy Cases
              Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 6 of 7

   NO.                DEBTOR                                 Prior Names               CASE NO.            EIN #
   21    NMGP, LLC                                                                     20-32505         XX-XXXXXXX
   22    The Neiman Marcus Group LLC                 The Neiman Marcus Group, Inc.     20-32517         XX-XXXXXXX
   23    The NMG Subsidiary LLC                                                        20-32516         XX-XXXXXXX
   24    Worth Avenue Leasing Company                                                  20-32508         XX-XXXXXXX


All other names used in the last 8 years: See chart above
Address:                               One Marcus Square, 1618 Main Street, Dallas, Texas 75201
Debtors’ attorneys:
Matthew D. Cavenaugh (TX Bar No. 24062656)                  Debtors’ notice and claims agent (for court
Jennifer F. Wertz (TX Bar No. 24072822)                     documents and case information inquiries):
Kristhy M. Peguero (TX Bar No. 24102776)
Veronica A. Polnick (TX Bar No. 24079148)                   If by First-Class Mail:
JACKSON WALKER L.L.P.                                       Neiman Marcus Group LTD LLC
1401 McKinney Street, Suite 1900                            c/o Stretto
Houston, Texas 77010                                        410 Exchange, Suite 100
Telephone:        (713) 752-4200                            Irvine, California 92602
Facsimile:        (713) 752-4221
Email:            mcavenaugh@jw.com
                  jwertz@jw.com                             If by Hand Delivery or Overnight Mail:
                  kpeguero@jw.com                           Neiman Marcus Group LTD LLC
                  vpolnick@jw.com                           c/o Stretto
-and-                                                       410 Exchange, Suite 100
                                                            Irvine, California 92602
Anup Sathy, P.C. (pro hac vice pending)                     Telephone: (800) 670-2127 (U.S./Canada)
Chad J. Husnick, P.C. (pro hac vice pending)                              (714) 504-4475 (International)
KIRKLAND & ELLIS LLP                                        Email: NMGInquiries@stretto.com
KIRKLAND & ELLIS INTERNATIONAL LLP                          Case website: http://cases.stretto.com/NMG
300 North LaSalle Street
Chicago, Illinois 60654
Telephone:        (312) 862-2000
Facsimile:        (312) 862-2200
Email:            anup.sathy@kirkland.com
Email:            chad.husnick@kirkland.com

-and-

Matthew C. Fagen (pro hac vice pending)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:     (212) 446-4800
Facsimile:     (212) 446-4900
Email:         matthew.fagen@kirkland.com

                                             United States Courthouse                    Hours Open: Monday - Friday
Bankruptcy Clerk’s Office                         515 Rusk Avenue                                     8:00 AM - 5:00 PM
                                                Houston, Texas 77002                     Contact phone: 713-250-5500
Documents in this case may be filed        All documents in this case are available free of charge on the website of the
at this address.                           Debtors’ notice and claims agent at http://cases.stretto.com/NMG
You may inspect all records filed in
this case at this office or online at
www.pacer.gov




 Official Form 309F (For Corporations or Partnerships)                               Notice of Chapter 11 Bankruptcy Case
              Case 20-32519 Document 13-1 Filed in TXSB on 05/07/20 Page 7 of 7
Meeting of Creditors                       [●], 2020, at [●] a.m. (prevailing Central
                                           Time)                                        Location:
The debtor’s representative must           The meeting may be continued or              Bob Casey United States
attend the meeting to be questioned        adjourned to a later date. If so, the date   Courthouse, Office of the United
under oath. Creditors may attend,          will be on the court docket.                 States Trustee,
but are not required to do so.                                                          515 Rusk, Suite 3401
                                                                                        Houston, Texas, 77002
Proof of claim deadline:                   Deadline for filing proof of       Not yet set. If a deadline is set, notice will
                                           claim:                             be sent at a later time.
                                           A proof of claim is a signed statement describing a creditor's claim. A proof of
                                           claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's
                                           office.

                                           Your claim will be allowed in the amount scheduled unless:
                                           Your claim is designated as disputed, contingent or unliquidated;
                                           You file a proof of claim in a different amount; or
                                           You receive another notice

                                           If your claim is not scheduled or if your claim is designated as disputed,
                                           contingent, or unliquidated, you must file a proof of claim or you might not be
                                           paid on your claim and you might be unable to vote on a plan. You may file a
                                           proof of claim even if your claim is scheduled.

                                           You may review the schedules at the bankruptcy clerk's office or online at
                                           www.pacer.gov

                                           Secured creditors retain rights in their collateral regardless of whether they file
                                           a proof of claim. Filing a proof of claim submits a creditor to the jurisdiction of
                                           the bankruptcy court, with consequences a lawyer can explain. For example,
                                           a secured creditor who files a proof of claim may surrender important
                                           nonmonetary rights, including the right to a jury trial.
Exception to discharge deadline            You must start a judicial proceeding by filing a complaint if you want to have
                                           a debt excepted from discharge under 11 U.S.C. § 1141(d)(6)(A).
The bankruptcy clerk's office must
receive a complaint and any required       Deadline for filing the complaint: To be Determined
filing fee by the following deadline.
Creditors with a foreign address           If you are a creditor receiving notice mailed to a foreign address, you may file
                                           a motion asking the court to extend the deadlines in this notice. Consult an
                                           attorney familiar with United States bankruptcy law if you have any questions
                                           about your rights in this case.

Filing a Chapter 11 bankruptcy             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A
     case                                  plan is not effective unless the court confirms it. You may receive a copy of
                                           the plan and a disclosure statement telling you about the plan, and you may
                                           have the opportunity to vote on the plan. You will receive notice of the date of
                                           the confirmation hearing, and you may object to confirmation of the plan and
                                           attend the confirmation hearing. Unless a trustee is serving, the debtor will
                                           remain in possession of the property and may continue to operate its business.

Discharge of debts                         Confirmation of a chapter 11 plan may result in a discharge of debts, which
                                           may include all or part of your debt. See 11 U.S.C. § 1141(d). A discharge
                                           means that creditors may never try to collect the debt from the debtor except
                                           as provided in the plan. If you want to have a particular debt owed to you
                                           excepted from the discharge under 11 U.S.C. § 1141(d)(6)(A), you must start
                                           a judicial proceeding by filing a complaint and paying the filing fee in the
                                           bankruptcy clerk's office by the deadline.




 Official Form 309F (For Corporations or Partnerships)                                   Notice of Chapter 11 Bankruptcy Case
